The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-21 have been examined.Claims 2-6, 9-13 and16-20 are objected to as containing novel subject matter while being dependent on rejected base claims.Claims 1, 7, 8, 14, 15 and 21 have been rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 14, 15, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 11,169,870. 
As per claim 1 of the instant Application, Patent 11,169,870 also claims: 	A method comprising, at a time of executing a live migration of a virtual machine (VM) from a source host system to a destination host system (claim 1 of Patent 11,169,870 describes memory pages of a VM as "to be migrated", indicating that the method is performed by source and destination hosts before a migration):
	determining, by a source hypervisor running on the source host system, that a guest memory page of the VM is mapped to a physical memory page of the source host system having an uncorrectable memory error (claim 5 of Patent 11,169,870); and
	in response to the determining, transmitting, by the source hypervisor to a destination hypervisor running on the destination host system, error metadata identifying the guest memory page as being at least partially corrupted (claim 1 of Patent 11,169,870).

As per claim 7, this claim recites limitations found in claim 6 of Patent 11,169,870.  While claim 6 of Patent 11,169,870 is a different dependency chain than claim 5, one of ordinary skill in the art would be motivated to incorporate the method steps described by claim 6 because, as would be clear to one of ordinary skill in the art, simulating an uncorrectable error for an OS of the migrated VM allows the OS to avoid use of a memory page that holds corrupt data.

As per claims 8 and 15, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.
As per claims 14 and 21, these claims recite limitations found in claim 7 and are rejected on the same grounds as claim 7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8 and 15 are rejected under 35 U.S.C. as being unpatentable over Okano (US Patent Application Publication 2019/0012110) in view of Ramalingam (US Patent Application Publication 2018/0089081).

As per claim 1, Okano ('110) teaches a method comprising, at a time of executing a live migration of a virtual machine (VM) from a source host system to a destination host system (see abstract, data is transferred of a source VM to a second memory in another information processing apparatus):
	determining, by a source hypervisor running on the source host system, that a guest memory page of the VM is mapped to a physical memory page of the source host system having a memory page problem (Figure 8a, the hypervisor of a migration source detects a write dirty page of memory and suspends the migration process); and
	in response to the determining, transmitting, by the source hypervisor to a destination hypervisor running on the destination host system, error metadata identifying the guest memory page as being at least partially corrupted (Figure 8a, the hypervisor transfers a dirty page list to the migration destination).

Okano ('110) does not expressly disclose the method wherein the memory page problem is an uncorrectable memory error.

Ramalingam ('801) teaches detecting uncorrectable errors when moving data from a first storage device to a second storage device (paragraph 47).  Upon the detection, the source data storage device transmits to the target storage device a request to mark the block as uncorrectable (paragraph 47).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the VM migration system disclosed by Okano ('110) such that the source detects uncorrectable errors if memory and notifies the data destination, as taught by Ramalingam ('081).  This modification would have been obvious because the notification allows the migration destination to mark the block as uncorrectable (Ramalingam ('801) paragraph 66), which one of ordinary skill in the art would appreciate would allow the destination system to know that the block is unreliable for use and avoid use of the block.

As per claims 8 and 15, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maislos teaches migrating VMs wherein requests are executed for remaining memory pages in response to page-fault events occurring in the destination compute node.  Dorai teaches a live VM migration in which an unset page is referenced, the application will take a page fault, the target machine will send a demand page request to the source and wait for the particular page to arrive.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114